Exhibit 10.12(b)

June 1, 2014

The Cambridge Strategy (Asset Mgt.) Ltd.

Berger House

36-38 Berkeley Square, 7th Floor

Mayfair, London W1J5AE

UK

Attention: Mr. Tony Henry

 

  Re: Management Agreement Renewal

Dear Mr. Henry:

We are writing with respect to your management agreement concerning the
commodity pool to which reference is made below (the “Management Agreement”). We
are extending the term of the Management Agreement through June 30, 2015 and all
other provisions of the Management Agreement will remain unchanged.

 

  •  

Cambridge Master Fund L.P.

  •  

Emerging CTA Portfolio L.P.

  •  

MSSB Spectrum Currency & Commodity L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mrs. Alice Lonero at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1304.

Very truly yours,

 

CERES MANAGED FUTURES LLC By:   /s/ Alice Lonero   Alice Lonero   Chief
Financial Officer THE CAMBRIDGE STRATEGY (ASSET MGT.) LTD. By:               /s/
Edward Baker

Print Name:

  Edward Baker - Executive Chairman AL/sr  